IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-41051
                          Conference Calendar



RUBEN CHAPA-IBARRA, SR.,

                                           Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden, United
States Penitentiary; UNITED STATES
OF AMERICA,

                                           Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-897
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Ruben Chapa-Ibarra, Sr., federal prisoner #64530-080,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas corpus petition.    Chapa-Ibarra asserts that, pursuant to

the “savings clause” of 28 U.S.C. § 2255, he is entitled to

assert in a habeas corpus petition his claim based on Richardson

v. United States, 526 U.S. 813, 815-16 (1999).    Chapa-Ibarra


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41051
                                -2-

contends that he was not found guilty of every element of his

continuing criminal enterprise offense because the jury was not

properly instructed under Richardson that it was required to

unanimously agree on which specific acts constituted his

continuing series of violations.   As Chapa-Ibarra does not

challenge his convictions on any of the other grounds raised in

his 28 U.S.C. § 2241 petition, those claims have been waived.

See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).

     To trigger the savings clause of 28 U.S.C. § 2255, a habeas

petitioner’s claim: (1) must be “based on a retroactively

applicable Supreme Court decision which establishes that the

petitioner may have been convicted of a nonexistent offense” and

(2) must have been “foreclosed by circuit law at the time when

the claim should have been raised in the petitioner’s trial,

appeal, or first [28 U.S.C.] § 2255 motion.”   Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001).    Because Chapa-

Ibarra’s arguments do not amount to a claim that he was convicted

for conduct that did not constitute a crime, he has failed to

satisfy the first prong of the savings clause test.    See Jeffers

v. Chandler, 253 F.3d 827, 830-31 (5th Cir.), cert. denied, 122

S. Ct. 476 (2001).   The district court’s judgment dismissing

Chapa-Ibarra’s habeas corpus petition is AFFIRMED.